Citation Nr: 1809369	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral hip disorder. 

3.  Entitlement to service connection for a bilateral knee disorder. 

4.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserve from July 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  At the time of his Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017); see also 38 U.S.C. § 7105(e)(1) (2012)); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may consider such newly received evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his current back, bilateral hip, bilateral knee, and neck disorders are related to injuries that occurred during his military service.  Specifically, he reported that, while in training, he: (1) fell from a rope that was approximately 30 feet in the air, which caused severe compression of his back, knees, and ankles; (2) slipped and fell from a mess hall porch, and landed on his back, legs, hips, and knees, which caused severe pain for several months; (3) was struck on the head by a dough trough, which lead to him being knocked off from a bread baking trailer onto the ground and landing on his left hip, back, and leg; and (4) fell from the back of a deuce and a half, and was struck by a motorcycle traveling at a low speed, which caused neck pain.  He further reported that, with the exception of the last incident, all of the above injuries occurred in his initial basic training from July 1968 to November 1968, and the motorcycle incident occurred in approximately 1971-72 during a later period of ACDUTRA at a two-week summer training in Fort Hood.  

The Veteran indicated that, in approximately 1972, he sought medical attention and X-rays of his neck and back were taken.  He further indicated that he was recalled for active duty in 1972; however, after his X-ray results were reviewed, he was medically disqualified.  The Veteran stated that he continues to have back, hip, knee, and neck pain in the same area where the injuries occurred.  Therefore, he claims that service connection for back, bilateral hip, bilateral knee, and neck disorders are warranted.

In support of his claims for service connection, the Veteran submitted buddy statements written in March 2010 from his fellow soldiers, F.C. and G.K.  In this regard, F.C. reported that he attended mandatory summer camps and, while on active duty at Fort Hood, he recalled witnessing the Veteran falling from the topside of a deuce and a half onto his left side, and landing on his hip, knee, and lower back.  He further reported that he convinced the Veteran to seek medical attention in approximately 1972.  Additionally, G.K. indicated that, during basic training, he observed the Veteran consistently commenting on how his legs and lower back were in constant pain after marches and PT drills.  He also reported that he witnessed the Veteran fall off a 5-6 foot porch at their mess hall at Fort Bragg, after which he complained of chronic knee, hip, and lower back pain, and, while at Fort Lee, he witnessed the Veteran get struck in the back of the head by a dough trough and knocked off a trailer onto the ground.  

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses referable to bilateral hip and knees disorder; however, his DD Form 214 confirms that his military occupational specialty was Bread Baking/Baker.  Furthermore, a March 1972 Report of Medical History with respect to the Veteran's entry into active duty indicates that he reported that his health was not good at present as he was periodically taking pain medication for his back.  Such record further indicates the Veteran's report of swollen or painful joints; arthritis, rheumatism, or bursitis; and recurrent back pain.  An additional March 1972 STR reflects that the Veteran complained about back and neck pain following a motorcycle accident in November 1971.  Such record further reflects an impression of L5 spondylolisthesis and C6 fracture with residual pain and stiffness, and an indication that the Veteran was disqualified for induction due to the above injuries.   

The Veteran's post-service private treatment records reveal a diagnosis of first degree spondylolisthesis in November 1972.  A February 1994 private treatment record indicates that he underwent arthroscopic surgery, which found degenerative arthritis of the patellofemoral and medial compartments, and a degenerative tear of the medial meniscus that required a partial meniscectomy.  Such record further indicates an postoperative diagnosis of medial meniscal tear, and osteoarthritis of the patellofemoral joint and medial compartment.  An October 2007 private treatment record notes the Veteran's complaint of knee swelling.  Additionally, a September 2009 and October 2009 private treatment records reveal an assessment of L5 spondylitic spondylolisthesis, degenerative disc disease, and facet arthropathy of the lumbar spine; left lower extremity L3 radiculopathy; advanced left hip degenerative joint disease; and bilateral knee degenerative joint disease.  

Additionally, a December 2012 private letter from Dr. R.L. reports that the Veteran was being treated for advanced osteoarthritis of both of his knees and left hip.  Dr. R.L. further reported that, while in the military from 1968-1972, the Veteran suffered multiple traumatic events which could have caused damage to his joints.  In this regard, he noted that the Veteran developed post-traumatic arthritis in both of his knees, as well as his left hip at a premature time, and his symptoms had since progressed to the point that he required a left total hip replacement and bilateral total knee arthroplasties.  Additionally, he indicated that, considering the Veteran's present age and the extent of his arthritis, he felt that the injuries the Veteran sustained during his military service could have been a cause for his premature arthritis.  However, the Board cannot rely on such opinion to grant service connection for the Veteran's bilateral hip and bilateral knee disorders as it is speculative in nature.  In this regard, a speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (use of the phrase "may well be" with the caveat that he was not an expert on causation was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits).  However, in light of the Veteran's reported injuries to his neck and back during his period of ACDUTRA, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of such claimed disorders.

Furthermore, with respect to the Veteran's bilateral knee and bilateral hip disorders, he underwent VA examinations in March 2013.  At such time, the VA examiner noted diagnoses of left hip osteoarthritis and bilateral knee osteoarthritis; and opined that such disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinions, the examiner reported that the Veteran had bilateral knee arthritis, status post knee replacements bilaterally.  He further reported that the Veteran had an apparent fall from 30 feet per his account and a fall from this height would most likely result in the fracture or a severe sprain.  The examiner indicated that such would render the Veteran unable to continue without medical treatment and, as such, the fall was most likely less severe than reported.  He further indicated that, regardless, the Veteran was also involved in a motorcycle accident in 1992, which resulted in compression fractures of the spine, and such indicated a severe traumatic force upon the Veteran that was more than sufficient to cause significant intra-articular damage to the knees.  Here, the examiner explained that both incidents were capable of leading to arthritis over time and both were likely attributing causes.  He further explained that, in attempting to identify an estimate of probability, the Veteran's motorcycle accident would constitute a clearly greater source of intra-articular damage and would lead to a greater risk of arthritis compared to the fall.  The examiner concluded that, from the information available, it was less likely than not that the Veteran's reported fall from the rope caused his knee arthritis.  

Additionally, the March 2013 VA examiner found that the Veteran had left hip arthritis, status post hip replacement.  He further reported that the Veteran indicated that his bilateral hip disorder occurred from two falls, which both involved 10-15 feet.  The examiner indicated that because the Veteran did not seek medical attention at that time, it would be highly unlikely that there were any significant injuries, such as fractures or severe sprains.  He further indicated that, on the other hand, the motorcycle accident previously noted, which resulted in compression fractures, clearly showed a level of injury severe enough to also cause significant damage to the hip.  Here, the examiner again explained that both incidents were capable of leading to arthritis; however, without further information, it was overall more likely that the motorcycle accident contributed more greatly to the arthritis of the hip.  The examiner concluded that it was less likely than not that the Veteran's hip disorder was due to his reported falls.   

However, since the March 2013 VA examination, the Veteran has provided additional information regarding the nature of the in-service injuries that he alleges resulted in his bilateral knee and hip disorders.  Specifically, he reported two additional injuries, to include when he slipped and fell from a mess hall porch, and landed on his back, legs, hips, and knees, and when was struck on the head by a dough trough, which lead to him being knocked off from a bread baking trailer onto the ground and landing on his left hip, back, and leg.  Furthermore, as discussed previously, G.K. offered a statement supporting the occurrence of such in-service injuries.  Consequently, the Board finds that an addendum opinion is necessary to decide such claims.
	
Moreover, the Board finds that it is unclear as to whether the Veteran was serving on ACDUTRA when he fell from the back of a deuce and a half and was struck by a motorcycle.  In this regard, while the Veteran and F.C. variously reported that such occurred in 1971 or 1972 at Fort Hood, his STRs reflect that it was in November 1971.  Therefore, the Board finds that a remand is necessary to verify the Veteran's duty status in November 1971 through any appropriate source, to include, if necessary, by obtaining pay records through the Defense Finance and Accounting Service (DFAS).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's duty status, i.e., active duty, ACDUTRA, inactive duty for training (INACDUTRA), in November 1971 through any appropriate source, to include, if necessary, by obtaining pay records through DFAS.  All attempts to verify such service should be documented in the file. 

2.  After verifying the Veteran's duty status in November 1971 as directed in paragraph (1), afford him an appropriate VA examination to determine the nature and etiology of his back and neck disorders.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all back and neck disorders found to be present. 

(B) For each currently diagnosed back and/or neck disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's period of ACDUTRA, to include his falls associated with the rope, porch, and bread baking trailer, and, if verified, his fall from the back of a deuce and a half that resulted in being hit by a motorcycle in November 1971.  

For the purposes of rendering such opinion, the examiner should assume that the Veteran's in-service injuries in regard to his falls associated with the rope, porch, and bread baking trailer, while not documented in the record, occurred as he and G.K. described.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, Dr. R.L.'s opinion, and lay statements from the Veteran, F.C. and G.K. concerning his in-service injuries, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

3.  After verifying the Veteran's duty status in November 1971 as directed in paragraph (1), return the record to the VA examiner who performed the March 2013 VA hip and knee examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip and/or bilateral knee disorders are related to the Veteran's active duty for training service, to include his falls associated with the rope, porch, bread baking trailer, and, and, if verified, his fall from the back of a deuce and a half that resulted in being hit by a motorcycle in November 1971?

For the purposes of rendering such opinion, the examiner should assume that the Veteran's in-service injuries in regard to his falls associated with the rope, porch, and bread baking trailer, while not documented in the record, occurred as he and G.K. described.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, Dr. R.L.'s opinion, and lay statements from the Veteran, F.C. and G.K. concerning his in-service injuries, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




